Case 1:19-cv-00007-CBA-VMS Document 178 Filed 12/22/20 Page 1 of 1 PageID #: 9817




  December 22, 2020
                                                                                        David B. Rivkin, Jr.
                                                                                        direct dial: 202.861.1731
                                                                                        drivkin@bakerlaw.com
  VIA ECF

  Honorable Carol Bagley Amon
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re:     Robert Bartlett, et al. v. Société Générale de Banque au Liban, et al., 1:19-cv-00007

  Dear Judge Amon:

     On behalf of Defendant Jammal Trust Bank SAL (“JTB”) we write in response to Plaintiffs’
  December 15, 2020 letter seeking leave to amend the First Amended Complaint, ECF No. 173,
  and further to the Moving Defendants’ letter of today, ECF No. 176.1 JTB agrees with, and
  adopts by reference, the Moving Defendants’ position regarding Plaintiffs’ request.2

  Respectfully submitted,


  /s/ David B. Rivkin, Jr.
  David B. Rivkin, Jr.

  cc:     All Counsel of Record (via ECF only)




  1
   The “Moving Defendants” are defined in that letter at 1 n.1, a group that does not include JTB.
  2
   We note that JTB has requested permission for a stay of discovery, rather than all proceedings, as JTB’s Motion
  for Substitution of Party, to Intervene, and to Dismiss Based on Subject Matter Jurisdiction and International
  Comity, ECF No. 163, is pending. JTB’s reply is due on or before December 30, 2020; oral argument is scheduled
  for January 26, 2021.
